Maletz, Judge:
This protest has been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States as follows:
1. That the articles marked “A” and initialed A.S. (Import Specialist’s Initials) by Albert Spivak (Import Specialist’s Ñame) on the invoices covered by the subject protests and entries, and assessed with duty at the rate of 35 percent ad valorem plus $2.25 each under Item 711.94, TSUS, consist of speed recorders.
2. That said protests were filed under Sec. 514 of the Tariff Act of 1930, within sixty days after the date of liquidation thereof, and that said protests were pending for decision by this Court on June 29, 1967, the effective date of Public Law 89-241, 89th Congress, approved October 7,1965, as amended and enacted by Public Law 90-36, 90th Congress, approved June 29,1967.
3. That before August 30, 1967, a request was filed with the Regional Commissioner of Customs at New York, the port of entry, for reliquidation and assessment of said merchandise at 10 percent ad valorem under Item 711.98, by virtue of Sec. 36 (k) of said Public Law 89-241.
IT IS FURTHER STIPULATED AND AGREED that the subject protest be submitted on this stipulation, the same being limited to the articles marked “A” as aforesaid.
This stipulated statement of the facts is sufficient to remove the present merchandise from the classification determined by the appropriate customs official and to establish the proper classification, as claimed by the plaintiff, to be under item 711.98 of the Tariff Schedules of the United States, as amended by section 36 (k) of the Technical Amendments Act of 1965 (Public Law 89-241), at the rate of 10 percent ad valorem.
To the extent indicated the protest is sustained and judgment will be rendered accordingly.